— In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Kings County (Spodek, J.), dated November 28, 1990, which granted the plaintiffs motion for summary judgment on liability, and denied the defendant’s cross motion for summary judgment dismissing the complaint on the ground that the plaintiffs injuries did not constitute "serious injury” within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
We reject the defendant’s contention that the court erred in granting summary judgment to the plaintiff on the issue of fault while simultaneously finding that a question of fact existed as to whether the plaintiff sustained "serious injury” within the meaning of Insurance Law § 5102 (d) (see generally, Licari v Elliott, 57 NY2d 230). Mangano, P. J., Sullivan, O’Brien, Ritter and Pizzuto, JJ., concur.